DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogino (US 2017/0045881 A1).
Regarding claim 1, Ogino discloses a numerical controller (e.g. Fig. 1: 1) for moving a movable object (e.g. Fig. 1: 23) by axis control (e.g. Fig. 1: 14) on the basis of a machining program (e.g. [0035]), the numerical controller comprising a processor (e.g. Fig. 1: 10 and Fig. 2: 33 & [0043]) for setting an in-position width (i.e. neighboring distance) in accordance with a distance between an interference area (e.g. Fig. 3: stroke limit prohibition region) where entry of the movable object is prohibited and the movable object (e.g. Fig. 3: start point).  
Regarding claim 2, Ogino discloses the processor sets the in-position width to be smaller in a case in which the movable object is located in a vicinity of the interference area provided in a certain range of a periphery of the interference area than in a case in which the movable object is located outside the vicinity of the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).  
Regarding claim 3, Ogino discloses the processor provides a plurality of areas having different distances from the interference area in a periphery of the interference area (e.g. Figs. 4-5), and sets the in-position width to be smaller as an area in which the movable object is located is closer to the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Regarding claim 4, Ogino discloses 23the processor determines a movement direction of the movable object on the basis of a current position of the movable object and a position of the movable object in a subsequent control cycle, and sets the in-position width in accordance with the movement direction (e.g. Figs. 3-5: the limit stop points are based on the movement of the object in the x-axis and the y-axis directions, and the next in-position width is determined again based on the current limit stop point).  
Regarding claim 5, Ogino discloses when the movable object moves in a direction in which a distance from the interference area increases, the distance determination unit does not perform setting for the in-position width (e.g. Figs. 4-5: no control is performed when the object is moving away from the x-axis and the y-axis neighboring boundaries).  
Regarding claim 6, Ogino discloses when the movable object moves in a direction in which a distance from the interference area decreases, the processor sets the in-position width to be smaller as the distance is smaller (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846